     Case: 1:19-cr-00664 Document #: 1 Filed: 08/20/19 Page 1 of 7 PageID #:1
                                                                    FILED
                         UNITED STATES DISTRICT COURT                    fiiG 2n ?frls   n)
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION                      THOMASG. BRUTON
                                                                  clEriii I,.S. DISTRICT GOURT
 UNITED STATES OF AMERICA

        v.

 TUQIANG XIE,
                                             ffi-:*t,9,9R*$s"4
                                                        Title
                                             Section 2778(c), and         26, United
      also known as "Tony Xie"               States Code, Section 7206(l)

                                     COUNT ONE                            JUilGE I{ORGLE
                                                                                  G Ii InAS-iANl
                                                         MAG [S'i'f.A i' E J'i.j]
       The UNITED STATES ATTORNEY charges:

       1.    At times material to this information:

              a.      In furtherance of the foreign policy and security of the United
States, the Arms Export Control Act, Title 22, United States Code, Section 2778,

authorized the President of the United States to control the export and import of

"defense articles."

       The Export of Defen se Articles

             b.       Pursuant to the authority granted in the Arms Export Control

Act, the United States Department of State, Directorate of Defense Trade Controls,

promulgated the International Traffic in Arms Regulations, Title 22, Code of Federal

Regulations, Parts 120-130, which governed the export of defense articles. The

International Traffic in Arms Regulations contained the United States Munitions

List, Title 22, Code of Federal Regulations, Section 121.1, which designated items

that were defense articles.

             c.       Once an item was designated as a defense article on the United

States Munitions List, any person seeking to export that item from the United States
        Case: 1:19-cr-00664 Document #: 1 Filed: 08/20/19 Page 2 of 7 PageID #:1


was required to obtain a license or written approval to do so from the Directorate of

Defense Trade Controls.

                d.     For purposes of the International Traffic in Arms Regulations:

                     i.      The definition of "defense articles" included any item and

technical data contained within the United States Munitions List.

                     ii.     The definition of "export" included: (1) sending and taking

defense articles out of the United States in any manner, except by mere travel outside

of the United States by a person whose personal knowledge includes technical data;

and (2) the disclosure and transfer of technical data to a foreign person, whether in

the United States or abroad.

         The Import of Defense Articles

               e.      Under the International Traffic     in Arms Regulations,     the

permanent import of defense articles was regulated by the United States Department

of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives under the direction

of the Attorney General.

    -          f.      The Bureau of Alcohol, Tobacco, Firearms and          Explosives

promulgated regulations, Title 27, Code of Federal Regulations, Part 447, which

governed the import of defense articles and contained the United States Munitions

Import List, Title 27, Code of Federal Regulations, Sections 447.21 and 447.22. The

United States Munitions Import List designated items that were defense articles for

purposes of the import regulations.




                                            2
     Case: 1:19-cr-00664 Document #: 1 Filed: 08/20/19 Page 3 of 7 PageID #:1


             g.     Once an item was designated as a defense article on the United

States Munitions Import List, any person seeking to permanently import that item

into the United States was required to obtain a permit to do so from the Bureau of

Alcohol, Tobacco, Firearms and Explosives.

             h.     For purposes of the import regulations:

                   i.        The definition of "defense articles" included any item and

technical data contained within the United States Munitions Import List.

                  ii.        "Import" or "importation" included bringing any of the

articles on the United States Munitions Import List into the United States from a

foreign country, except for transactions involving items in transit or temporarily

imported or exported.

             i.     Any person engaged in the United States in the business of

manufacturing or exporting defense articles, or importing defense articles, or

brokering activities with respect to the manufacture, export, import, or transfer of

any foreign defense article or defense service, was required to register with the

Directorate of Defense Trade Controls or the Bureau of Alcohol, Tobacco, Firearms

and Explosives, respectively. Registration, standing alone, did not confer a right to

export or import defense articles.

             j.     It   was the policy of the United States to deny licenses, permits,

and other approvals for exports and imports of defense articles destined for or

originating in certain countries. This policy applied to countries with respect to which

the United States maintained an arms embargo.
     Case: 1:19-cr-00664 Document #: 1 Filed: 08/20/19 Page 4 of 7 PageID #:1


             k.     The United States maintained an arms embargo with respect to

the People's Republic of China.

      2.     Beginning no later than August 4, 2014, and continuing until at Ieast

February 20, 2015, in the Central District of California, and elsewhere,


                              ,,," ilY3lT9r:H'Xie,"
defendant herein, did knowingly and willfully engage in the business of brokering

activities involving the People's Republic of China in negotiating and arranging

purchases, sales, transfers, export, and import     of a defense article, namely an
eyepiece assembly, National Stock Number 1240-01-063-L352, without first

registering with, and obtaining a license or written approval from, the United States

Department of State, Directorate of Defense Trade Controls or the United States

Bureau of Alcohol, Tobacco, Firearms, and Explosives, in violation of Title 22,United

States Code, Section 2778(c), Title 22, Code of Federal Regulations, Sections 121.1,

122.t, 727.l(a)(l), 129.1(a), L29.2, 129.3(a), 129.5(c), and Title 27, Code of Federal

Regulations, Sections 447.2L, 447.37, 447.41, and 447.61.
     Case: 1:19-cr-00664 Document #: 1 Filed: 08/20/19 Page 5 of 7 PageID #:1


                                     COUNT TWO

      THE UNITtrD STATES ATTORNEY further charges:

      1.     At times material to this information:

             a.     Defendant TUQIANG XIE, also known as "Tony Xie," was the

owner and operator of Biomedical-Optics LLC.

             b.    Biomedical-Optics LLC was a California limited liability company

that, among other things, imported defense articles, including optical and other
components, from manufacturers in the Peop1e's Republic of China on behalf of clients

in the United States.

      2.     On or about   April 3,2014, in the Central District of California and

elsewhere,

                                   IUQIANG XIE,
                             also known as "Tony Xie,",

a resident of Irvine, California, did willfu11y make and subscribe a            2013

U.S. Income Tax Return for an S Corporation, Form 1020S, which was verified

by a written declaration that   it   was made under the penalties of perjury and

which defendant did not believe to be true and correct as to every material

matter. That 2013 Il.S. Income Tax Return for an S Corporation, Form 11205,

which was filed with the Director, Internal Revenue Service Center, falsely

reported on line 1a the "[g]ross receipts or sales" of Biomedical-Optics, LLC in

the amount of $568,463, whereas, he then and there knew Biomedical-

                                          5
    Case: 1:19-cr-00664 Document #: 1 Filed: 08/20/19 Page 6 of 7 PageID #:1


Optics, LLC had actually received $785,085       in   gross receipts and sales in

calendar year 2013. Due to this and other false entries on the U.S. Income Tax

Return for an S Corporation, Form 1120S, defendant caused a tax loss of

$3,640.

     In violation of Title 26, United States Code, Section 7206(l).




                                        6
     Case: 1:19-cr-00664 Document #: 1 Filed: 08/20/19 Page 7 of 7 PageID #:1




      The UNITED STATES ATTORNEY alleges:

       1.    Upon conviction of an offense in violation of Title 18, United States Code,

Section 2778, as set forth in this information, defendant shall forfeit to the United

States of America any property which constitutes and. is derived. from proceeds

traceable   to the offense, as provided in Title 18, United States                Code,

Section 981(a)(1)(C), Title 28, United States Code, Section 2461(c), and Title 27, Code

of Federal Regulations, Section 447 .63.

      2.     The property to be forfeited includes, but is not limited to, a personal

money judgment in the amount of approximately $200,027       .



      3.     If any of the property described above, as a result of any act or omission

by a defendant: cannot be located upon the exercise of due diligence; has          been

transferred or sold to, or deposited with, a third party; has been placed beyond the

jurisdiction of the Court; has been substantially diminished in value; or has been

commingled   with other property which cannot be divided without difficulty, the
United States of America shall be entitled to forfeiture of substitute property,     as

provided in Title 21, United States Code Section S53(p).




                                           7
